United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 14, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60297
                           Summary Calendar



FRANK RAMSEY, JR.,

                                      Plaintiff-Appellant,

versus

STATE OF MISSISSIPPI; BOARD OF TRUSTEES OF BOLIVAR COUNTY
HOSPITAL DISTRICT OF BOLIVAR COUNTY, MISSISSIPPI; E.L. SPARKMAN,
Superintendent at Parchman; LARRY O. LEWIS, Circuit Court Judge;
BOLIVAR COUNTY CIRCUIT COURT; UNKNOWN MELLEN, District Attorney,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:03-CV-403-MB
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Frank Ramsey, Jr., Mississippi prisoner # 05553, has filed a

motion to proceed in forma pauperis (“IFP”) on appeal challenging

the district court’s certification that his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 199-202 (5th

Cir. 1997).    The district court dismissed Ramsey’s 42 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-60297
                                 -2-

§ 1983 complaint pursuant to Heck v. Humphrey, 512 U.S. 477

(1994), and denied permission to proceed IFP on appeal.

     Ramsey has failed to address the district court’s reason for

dismissal, and he has effectively waived the only issue relevant

to his entitlement to IFP status on appeal.      See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).     Even if he had

briefed this issue, any appeal would be frivolous.     Ramsey may

not challenge his conviction and sentence in a 42 U.S.C. § 1983

complaint unless his underlying criminal conviction has been

found invalid.   See Heck, 512 U.S. at 486-87.    Ramsey has not

shown that his conviction has been reversed, expunged, declared

invalid, or otherwise called into question.      See id.

     This appeal is DISMISSED AS FRIVOLOUS.      See Baugh, 117 F.3d

at 202 and n.24; 5TH CIR. R. 42.2.   For purposes of the

“three-strikes” provision of 28 U.S.C. § 1915(g), Ramsey had two

strikes prior to this proceeding.    See Ramsey v. Cleveland Police

Department, No. 2:00-CV-237-B-B (N.D. Miss. Dec. 20, 2000);

Ramsey v. Cleveland Police Department, No. 01-60100 (5th Cir.

Dec. 12, 2001) (imposing two strikes).     The district court’s

dismissal of Ramsey’s complaint counts as an additional strike,

and the dismissal of his appeal as frivolous counts as a fourth

strike.   See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.

1996).    Accordingly, Ramsey may not proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).
                     No. 04-60297
                          -3-

APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.